Severens, J.,
(dissenting.) A verdict and judgment having passed for the plaintiff upon the trial of this cause at the last May term of this court at Marquette, a motion for a new trial was entered, and was heard in the autumn by the circuit and district judges sitting together. Very full and elaborate arguments were made on both sides, and much assistance has been thereby afforded. I have given careful attention to these arguments and to the authorities referred to by counsel in their support, and after much reflection upon the case am of the opinion that the verdict and judgment are right. The court was in error in the proposition stated at the trial, that the act of the legislature of Michigan of February 14,1857, conferring the lands granted by the act of congress of 1856 upon the several corporations therein mentioned, operated to transfer the legal title. But I am of opinion that the precise nature of the rights conferred is not material to the proper determination of the present controversy, in the view which I think should be taken of the principal facts and their consequences. It is a question of grave doubt whether congress intended by the act of 1856 to provide for two distinct railroads from Marquette and Ontonagon to the Wisconsin state line, rather than one-having branches to each of the former termini. The words descriptive of that proposed railroad are grouped together. In the contemporary act, granting lands to the state of Wisconsin, upon which the case of Schulenberg v. Harriman, 21 Wall. 44, arose, the grant was declared to be for the purpose of aiding in the construction of a railroad from Madison or Columbus, by way of Portage City, to the St. Croix river or lake, and from thence to the west end of Lake Superior and to Bayfield. The latter place is upon Lake Superior, and some 60 miles east of Superior City, at the west end of Lake Superior. Marquette and Ontonagon, also on Lake Superior, are about 90 miles apart. A diagram of the line of this Wisconsin railroad is shown on page 46 of 21 Wallace. Obviously the line contemplated by that act was a unit, although branches would *841be necessary to reach thé two northern termini. The act of the state legislature, in apportioning the grant to different conyoanies, does not appear to me to be of consequence in the construction of the granting act. Congress did not concern itself with that, and the state was at liberty to constitute one, two, or more companies to build railroads on any parts of the lines of roads as it might think expedient. And while the lands were originally conferred on two corporations, yet when they were actually located and certified, there was hut one company, the originals having been absorbed by consolidation under the laws of the state. As a matter of fact, however, two distinct lines were never located southward to the Wisconsin state line, but part of the way only, and then in common. It is true that as located the single part of the line was shorter than either branch. But there was nothing in the act of 1856 to prevent the point of junction being located much further to the north with branches starting off more nearly at right angles. It seems to me, therefore, that there was strong reason for holding, as the department of the interior appears to have done, that the line of railroad contemplated by the act of 1856 was regarded as an entirety, and that for these reasons, and inasmuch as the change of the location of that part of the line running from Marquette to the Wisconsin state line to the new line contemplated by the act of 1862 would swing the southern part of the railroad entirely out of all relation to the rest of the line, and leave the remnant without connection with it, it was probably the expectation of congress that all the lands selected for the one object of the grant of 1856 would be surrendered. Nor do I think that the doctrine stated and applied in Railway Co. v. McGee, 115 U. S. 469, 6 Sup. Ct. Rep. 123, that a forfeiture must be indicated by express or unequivocal, language of congress in order to work a resumption, has application here. The act of 1862 was not an act for forfeiture, but was in the nature of contract dealing, and in my opinion should be construed by the rules applicable to such. It can hardly be doubted that congress understood, when the act of 1862 was passed, that the granted lands for this road had been selected by and certified to the one railroad company, which had become possessed of all the franchises of the entire road. The interior department, in consideration of the reasons before it, held that the act contemplated a surrender of all the lands which had been certified to it for the entire road, and required such surrender before it would certify the lands selected in exchange. If that decision was correct, it would seem to end the question. But if this holding of the land department is now adjudged to have been erroneous, it remains to consider what has been done upon .the footing of it and the consequences resulting therefrom. At a date subsequent to the time when these lands became subject to forfeiture they were surrendered by the beneficiary to the state, and by the executive of the state, and under the seal thereof, they were surrendered to the United States in accordance with the requirement of the executive department of the latter and the request of the railroad company. The state thereafter selected a part of the lands thus surrendered, under the canal grant, and bargained them to the canal company as the con*842sideration for tlie construction of that work. That selection was made by the officer designated by the act of congress to represent the state. It is not material that the lands were not a part of the grantable lands of the government at the date of the act. Ryan v. Railroad Co., 99 U. S. 382. The canal grant was not a grant of any particular lands. It was floating until it attached upon these lands by the selection of the state and the approval of the interior department. In the language of the court in Cooper v. Roberts, 18 How. 173, 179, “the jus ad revi, by the performance of that executive act, became a jus in re, judicial in its nature.” By the method prescribed by congress, and the only means by which the state could acquire a fixed interest in any land, these lands were selected by the state, and by the method prescribed by the slate itself they were bargained and certified to the canal company for a valuable consideration, and that consideration fully paid. This was before any complaint or criticism about the surrender had been made in any quarter. Subsequent to the surrender by the state to the United States, and prior to 1889, a very large proportion of the whole body of lands thus surrendered on the Ontonagon branch has been sold and patented by the United States to private individuals, and during that period of 18 years the legislative department of the government did nothing to indicate any disapproval of what had been done in its behalf. If the legislative department was content with what had been done by the executive in resuming control of these.lands, there was no occasion to take action. Neither a.legislative declaration nor a judicial forfeiture is necessary when the grantor has acquired actual dominion and control of the land granted upon condition. Fitchet v. Adams, 2 Strange, 1128; Hamilton v. Elliott, 5 Serg. & R. 375; Andrews v. Senter, 32 Me. 394; Willard v. Henry, 2 N. H. 120; Rollins v. Riley, 44 N. H. 9, 13.
I do not think there is anything inconsistent with this in what the su-prerhe court has held upon the subject of forfeiture. There was no fraud on the part of the canal company in selecting these lands. All was done publicly , and with the concurrence of the executive of th'é state and the secretary of the interior, and there is nothing to impeach the bona Jides of all concerned in that selection. There was nothing unusual or wrong-in'the canal company being active in selecting the lands. That was reasonable and proper. The lands which might otherwise have been selected, and were valuable, are now in great measure sold or appropriated. The defendant, who is a mere intruder, entirely without right or any possible way of obtaining any upon his own theory, asks the court to hold that all thar has been done is utterly void, and gives the plaintiff no title whatever. This he asks not to protect any interests of his own, but when the consequences of such holding is to overturn the foundations on which the titles of a large number of purchasers in good faith are supported. The theory of his defense is that the title of the land sued for remained in the state of Michigan, and at the date of the commencement of suit was still lodged there. But’he could not set up a title in the state, if the state itself could not in case it were litigating; and in "my opinion,'the state could not have asserted a title to these *843lands. The inclination of my judgment is to bold that the proceedings were intrinsically sufficient to revest the legal title to those lands in the United States. But, be that as it may, the slate should be hold concluded by its concurrence in the proceedings intended to vest the title in the canal company. It would be permitting the state to commit a gross fraud if it bo not concluded. The obligations of legal morality rest certainly with as much weight upon the state as upon private individuals. This principle was applied to a municipality in the case of Carondelet v. St. Louis, 1 Black, 179, 191; to a county in Calhoun v. Emigrant Co., 93 U. S. 124; to a state in Com. v. Andre, 3 Pick. 224. It was justly said in Woodruff v. Trapnall, 10 How. 190, 207, by the court, in delivering judgment, that we naturally look to the action of a sovereign stale to be characterized by a more scrupulous regard to justice and a higher morality than belong to the ordinary transactions of individuals. And there are other cases whertj the supreme court has laid stress upon such circumstance when considering public action in regard to titles and property rights. In dealing with these, it does not seem to me that a slate can he regarded as a merely mechanical organization, and its action in such matters be treated as unaffected by obligations which elsewhere bind the conscience. The principle has been asserted and applied in several eases in the circuit courts of the United States. Cahn v. Barnes, 5 Fed. Rep. 327; Hough v. Buchanan, 27 Fed. Rep. 328; Pengra v. Munz, 29 Fed. Rep. 830. Reference is not made here to that species of estoppel which is put upon one who by untrue assertion misleads another to'his prejudice, but to that which precludes one from taking inconsistent positions where, having taken one by which he has benefited at the expense of another, he is not permitted to repudiate that and take another inconsistent position, to the prejudice of that other. In this kind of estoppel it is not necessary that there should have been either false representations or misleading. Hie fraud is committed by-the party being permitted to retrace his course and stand on the other ground. Daniels v. Tearny, 102 U. S. 415, and eases cited. And this defense would be a good one if the state were a plaintiff in ejectment suing for this land which had thus been appropriated by her own act. Dickerson v. Colegrove, 100 U. S. 578; Baker v. Humphrey, 101 U. S. 494; Kirk v. Hamilton, 102 U. S. 68.
In regard to the letter of Gov. Bagloy, repudiating the official action of Gov. Baldwin, it seems to me, little need be said. In the writing of that letter he iras not in the exercise of any duty conferred upon him by the constitution or laws of the state, or of the United States. His predecessor, in selecting these lands for the canal company, was. Gov, Bagiev himself, at a later date, executed the certificate of completion to the canal company in the exercise! of liis proper official function: 1 I think it can hardly be said that this was intended by the law and by the official to operate merely as denoting that the work was dono. The language of the fourth section of the act of the legislature of March 18, 1865, as well as the language of the certificate itself, seem to imply that it was intended to operate as the conveyance of the title of the state in the se*844lected lands to the canal company. This seems to have been the view taken by the supreme court of Michigan in Sutherland v. Governor, 29 Mich. 320, 322, and, I think, correctly. No other mode of transferring the legal title to the canal company was provided by the law. Again, it seems to me that the courts should not measure the action of great organizations, like the state and the general government, by the square and compass of technical law, which, though well fitted to the measure and determination of private conduct and controversies, might work confusion if applied to great public transactions occurring in the past, and in reliance upon the validity of which many private rights have been founded. And legal doctrines, which might have unquestioned applicability to a simple state of facts, must often yield to impinging rules of paramount importance where, other circumstances concurring, the latter ought in the soundest reason to be applied. In the case of Doolan v. Carr, 125 U. S. 618, 8 Sup. Ct. Rep. 1228, which is much relied upon by counsel for the defendant, the circumstances were materially different from those here presented. The defendants in that case were in possession under a claim of right, which they were asserting to obtain the title to the land by the means which the law gave them. It mattered not that this right had been for the time wrongfully denied, to them. If, as they offered to prove, the land was subject to entry, the denial would not finally decide their right. They, therefore, had a standing which enabled them to raise the question of the validity of the plaintiff’s title. In view of other decisions of the supreme court, it seems likely that this fact must have influenced the ruling in that case. Here the defendant had no right to enter in any view of the situation. If the title was in the United States, it was by virtue of proceedings which rendered it exposed to the selection of the canal company; if it was in the state, the latter was not authorized to grant it to him. But, besides this, and, as it seems to me, of still greater importance, there was in that case no such reciprocal public action as took place here, and no such extensive private rights had been acquired upon its assumed validity. The case presented the simple grounds for the application of the doctrine there stated. Instances abound in the law where a matter of doubtful coherence becomes solid under the pressure of supervening events, and cases often arise where the maxim quod fieri non debet factmn valet applies; and I think this is such a one, even if it be conceded that the action of the governor and the land department were based upon a . mistaken construction of the acts of congress. For these reasons, I think, the defendant was not entitled to prevail with this defense, and that the result of the trial was the proper one.
The order granting the motion for a new trial was therefore entered.